Per Curiam.

Applicant’s problems with alcohol began in 1990; however, it was only in August 1996, after the July 1996 recommendation of the committee that he not be admitted to the bar, that the applicant began an alcohol rehabilitation program. Given applicant’s six-year history of alcohol problems, we find that his rehabilitation should be tested over a period of time more extensive than the past eight months. Accordingly, applicant will be permitted to reapply to take the *158July 1998 bar examination subject to prior investigation and evaluation by the Dayton Bar Association.

Judgment accordingly.

Moyer, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.